NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted September 8, 2010*
                                 Decided September 14, 2010

                                           Before

                             WILLIAM J. BAUER, Circuit Judge
                                          
                             RICHARD A. POSNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 10‐1297

DENNIS LEE HOHOL,                                   Appeal from the United States District 
    Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                           No. 07‐C‐1007

CATHY JESS, et al.,                                 Charles N. Clevert, Jr.,
    Defendants‐Appellees.                           Chief Judge.

                                         O R D E R

       Dennis Hohol, an inmate, filed suit under 42 U.S.C. § 1983, claiming that he was
denied freedom of association and due process—as protected by the First and Fourteenth
Amendments—when employees of the Wisconsin Department of Corrections refused to put
his granddaughters on his approved list of visitors.  The district court granted summary
judgment for the defendants.  Hohol appeals; we affirm.




       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐1297                                                                              Page 2

        Hohol engaged in sex acts with seven boys between the ages of 10 and 14.  He was
convicted in 2002 of three counts of second‐degree sexual assault of a child, see WIS. STAT.
§ 948.02(2), and one count of child enticement, see id. § 948.07(1), and sentenced to 35 years
in prison.  See State v. Hohol, 2005 WL 2372666 (Wis. Ct. App. 2005).  He was sent in
December 2002 to Dodge Correctional Institution.  The next month two of Hohol’s
granddaughters, ages 11 and 4, were added to a list of approved visitors.

       In January 2004, Hohol’s daughter‐in‐law completed a form to add his 2‐month‐old
granddaughter as an approved visitor.  While reviewing that request, officials discovered
that one of Hohol’s victims was his stepson and that Hohol had been identified as needing
sexual‐offender treatment.  Given the nature of Hohol’s convictions and the fact that he had
not yet received treatment, social worker Barb Zink recommended that all three
granddaughters be excluded from his visitors’ list.  The warden’s designee—identified in
the record only as Ms. Krueger—accepted Zink’s recommendation.  Krueger explained that
Hohol’s background created reasonable grounds for believing that visitation could be
problematic, and disallowed visits from all three girls.  See WIS. ADMIN. CODE DOC
§ 309.08(4)(f).

       Hohol responded by filing an institutional complaint.  He pointed out that no court
order barred visitation by his grandchildren and that the older girls had been visiting him
for 13 months, and asked that the three girls be put on his visitors’ list.  Michael Beck, a
complaint examiner, concluded that disallowing visits from the children was appropriate
under the Wisconsin Administrative Code.  He recommended denying the complaint, and
John Bett, the warden, did so.  Hohol filed an administrative appeal, but Sandra Hautamaki,
the reviewing official, likewise saw no violation of the administrative code.  Cindy
O’Donnell, deputy secretary of the Wisconsin Department of Corrections, followed
Hautamaki’s recommendation and upheld the warden’s decision in February 2004.

       Hohol also sought visitation with his granddaughters in October 2004.  The warden’s
designee—identified in the record as J. Bloedow—again accepted the recommendation of
social workers and denied visitation.  Hohol objected to the decision and filed a complaint,
but Beck rejected it as untimely, and Hohol did not appeal.

        In November 2007, Hohol filed this pro se lawsuit against Beck, Bett, Hautamaki,
O’Donnell, and Cathy Jess, who became the warden at Dodge in December 2004.  Hohol
claimed that preventing his granddaughters from visiting him in prison violated his rights
under the First, Eighth, and Fourteenth Amendments, and he sought $500,000 in damages. 
At screening, the district court dismissed the Eighth Amendment claim but allowed the
First and Fourteenth Amendment claims to go forward.  See 28 U.S.C. § 1915A.  Following
discovery, however, the court granted the defendants’ motion for summary judgment.  The
No. 10‐1297                                                                               Page 3

court reasoned that none of the five defendants was personally responsible for any
constitutional deprivation Hohol might have suffered, as required for a suit under § 1983. 
Alternatively, the court concluded that the defendants enjoyed qualified immunity.

       We review the district court’s grant of summary judgment de novo, see Singer v.
Raemisch, 593 F.3d 529, 533 (7th Cir. 2010), but Hohol presents nothing on appeal to
challenge the conclusion that his suit must fail.  Whether he has a constitutional right to
receive visits from his granddaughters is an open question, see Overton v. Bazzetta, 539 U.S.
126, 131‐32 (2003); see also Maydak v. United States, 363 F.3d 512, 516‐17 (D.C. Cir. 2004);
Wirsching v. Colorado, 360 F.3d 1191, 1198 (10th Cir. 2004), but even if a right exists, Hohol’s
suit must fail unless the named defendants were personally responsible for barring the
children, see Grieveson v. Anderson, 538 F.3d 763, 776 (7th Cir. 2008); Johnson v. Snyder, 444
F.3d 579, 583‐84 (7th Cir. 2006).  It was Zink, the social worker, who recommended that
Hohol be denied visits from his granddaughters, and Krueger and Bloedow, the warden’s
designees, who followed the recommendations and disapproved the girls as visitors.

       Hohol contends, however, that Beck, Bett, Hautamaki, O’Donnell, and Jess deprived
him of his rights by rejecting his administrative complaint (although Jess, in fact, did not
become the warden at Dodge until several months later and had nothing to do with his
complaints).  But simply evaluating or rejecting an inmate’s institutional complaint does not
make a prison official complicit in the alleged deprivation.  See George v. Smith, 507 F.3d 605,
609‐10 (7th Cir. 2007); Greeno v. Daley, 414 F.3d 645, 656‐57 (7th Cir. 2005).  These defendants
did not condone or turn a blind eye to any constitutional violation, see Knight v. Wiseman,
590 F.3d 458, 462‐63 (7th Cir. 2009), and Hohol does not suggest that they did anything else
to deny him his rights.

       Accordingly, we AFFIRM the judgment of the district court.